DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/473,179, filed on June 24, 2019 in which claims 1 to 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 24, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on February 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 
    PNG
    media_image1.png
    376
    532
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    341
    600
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    586
    535
    media_image3.png
    Greyscale
net and surrounds the plurality of subpixels.
Examiner opines that U.S. 2019/0250662 (Jang) is the most pertinent prior art.  Referring to Figures 1, 3 and 5 Jang discloses a display  panel comprising a bending region, 100a [0044], and a non-bending region, 100 [0043], the bending region forming a curved surface, as annotated, when the display panel is folded and the ending region and the non-bending region forming a flat surface when the display panel is not folded, as shown in Figure 1, the display panel comprising: a plurality of subpixels, 110 [0045], formed in the bending region, as shown in Figure 5 where F is the folding axis, and the non-bending region, 100 [0042], a part of or all of the plurality of subpixels having a self-illumination property, [0050]; first spacers, 120 [0044], wherein the first spacers are disposed in the bending region, as shown.  Jang configured to provide support and form gaps, wherein the first spacers are disposed in the bending region, and distributed in a shape of net and surrounds the plurality of subpixels.  Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.  Jang’s spacer appear to be configured to minimize stress risers that result in TFE cracking in the bending region, not to create gaps.
Claims 2-9 depend upon claim 1 and are allowable on that basis.
Regarding claim 10, the prior art fails to disclose the device of claim 10 comprising first spacers, configured to provide support and form gaps, the first spacers disposed in the bending region; and a plurality of second spacers, configured to provide support and form gaps, the second spacers disposed in the non-bending region, wherein each of the plurality of second spacers corresponds to a predetermined number of the subpixels, and the first spacers are distributed in a shape of net and surrounds each of the subpixels in the bending region.  Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to 
Claims 11-16 depend directly or indirectly upon claim 10 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893